 

Exhibit 10.24

 

FIRST AMENDMENT

to the

BANK OF THE SIERRA

SALARY CONTINUATION AGREEMENT

DATED JANUARY 1, 2007

for

KEVIN McPHAILL

 

THIS FIRST AMENDMENT is entered into this 1st day of April 2015, by and between
BANK OF THE SIERRA, a state-chartered commercial bank located in PORTERVILLE,
CALIFORNIA (the “Bank”), and KEVIN MCPHAILL (the “Executive”).

 

WHEREAS, the Bank and the Executive executed the First Amended and Restated
Salary Continuation Agreement on January 1, 2007 (“Agreement”); and

 

WHEREAS, Section 8.1 of the Agreement provides that the Agreement may be amended
by mutual consent of the Bank and the Executive; and

 

WHEREAS, the purpose of this FIRST AMENDMENT is to increase the retirement
benefit and the death benefit.

 

NOW, THEREFORE, pursuant to Section 8.1 of the Agreement, it is mutually agreed
by and between the Bank and the Executive as follows:

 

1.Section 2.1.1 shall be amended to replace the words “One Hundred Thousand
Dollars ($100,000)” with “One Hundred Fifty Thousand Dollars ($150,000).”

 

2.Section 3.1.1 shall be amended to replace the words “Nine Hundred Ninety-Two
Thousand Four Hundred Sixty-Seven dollars ($992,467)” with the words “One
Million Four Hundred Eighty-Eight Thousand Seven Hundred and One dollars
($1,488,701.00).”

 

This Amendment supersedes any prior amendment on the same subject. To the extent
any paragraph, term, or provision of the Agreement is not specifically amended
herein, or in any other amendment thereto, such paragraph, term, or provision
shall remain in full force and effect as set forth in the Agreement.

 

IN WITNESS WHEREOF, the parties have executed this FIRST AMENDMENT as of the
date indicated above.

 

EXECUTIVE:   BANK:           BANK OF THE SIERRA       /s/ Kevin McPhaill   By  
/s/ Morris A. Tharp Kevin McPhaill   Title  CHAIRMAN

 

 

 

